Miller, J.,
delivered the opinion of the Court.
This suit was brought by Savage as endorsee, against William Hopps trading as “Win. Hopps & Co.,” as acceptor of a draft or bill of exchange. The declaration also contains the common money counts. The case was tried before a jury on issue joined to the plea of non assumpsit, and the verdict and judgment were in favor of the plaintiff. .The draft as it appeared when offered in evidence at the trial and when it was sued on, is as follows:
“Accomac C. H., Va., October 22nd,-’87.
“ Thirty days after date pay to order of myself one hundred and fifty dollars ($150.00) and charge same to my ac.”
“Fred Waddy.”
*517It was addressed to “ Wm. ITopps, 210 Spear’s Wharf, Baltimore,” and written across its face was “Accepted. Wm. Hopps & Co.,” and it Avas endorsed “ Pay the within order to D. Savage.” “Ered Waddy.”
At the trial the defendant by himself as a witness, offered evidence tending to shorv that he wrote the draft himself, and accepted it without Waddy’s name being signed to it, and gave it to Waddy to be used, in payment of a debt of $150 balance due on a bay horse for which Waddy had traded a mare belonging to witness, so that Waddy might take the horse to Richmond and sell him; that he OAved Waddy nothing at the date of the draft and received no other compensation for it; that Waddy did not pay the debt of $150 and did not sell the horse, but re-exchanged him for the mare, and thus cancelled the debt; that Savage shorved Avitness the draft a day or tAvo after it was due, as witness thinks, although it may haAe been a day or Iavo before, and witness then told him it Avas without consideration, was not Avorth the paper on which it Avas Avritten and that he Avould not pay it; that Waddy had not then signed, the draft on its face, and witness called the attention of Savage to that fact. On cross-examination witness stated that Waddy asked him for money to go to Richmond, and he replied he had no money, but Avould give him an accepted draft; that Waddy Avanted $10U but witness said no, I will give you a draft for $150 to close up the transaction; witness also stated that he expected Waddy would raise money on the draft by selling it, or otherwise.
The plaintiff' in rebuttal offered evidence tending to show that Hopps and Waddy owned some horses together, and that Hopps Avas indebted to Waddy for his share of the receipts from the horses, and that Hopps accepted the draft and gave it to Waddy on account of this indebtedness ; that Waddy endorsed the draft to the *518plaintiff on the 25th of October, 188*7, in consideration of $45, borrowed money, $55 in cash, and $50 which plaintiff agreed to pay and did pay a few days afterwards to-one Davis, on account of Waddy; that plaintiff did not know that the draft required Waddy’s signature to it until Hopps called his attention to it a few days before it was due, and he then took it and had Waddy sign it, as he thinks, a day or two before it was due.
This statement contains all the evidence in the case. The material facts are undisputed. Hopps wrote the draft himself, accepted it, and then gave it to Waddy for the express purpose of enabling him to raise money upon it. It is true ic was delivered to him before Waddy had signed it as drawer, but there- can be no doubt as to the fact that Hopps intended Waddy should sign and negotiate it. In such case the law implies an authority from Hopps to Waddy to sign his name as drawer. Four days after its date, and long-before its maturity, Waddy endorsed the draft to-Savage, and received from the latter its full face value. That Savage thereby became a bona fide holder for value is undeniable. Even if he had then known that, as between Hopps and Waddy, it was without consideration and merely an accommodation bill, his position as such holder would not have been affected- by such knowledge. Maitland vs. Citizens’ National Bank of Balto., 40 Md., 540.
It is also true that Waddy’s signature was not put-to the draft until after Savage had become the holder. In other words, the draft, when endorsed to Savage,, was in blank in respect to the drawer’s name, but this-blank was afterwards filled up in accordance with the intention of the parties when the bill was written and accepted. We are clearly of opinion the law authorized this to be done. In fact the authorities go to the extent of holding that Savage would have been author*519ized to fill the blank by inserting his own name as drawer. Such was the decision of the Common Pleas Division in Harvey vs. Cane, 84 Law Times, N. S., 64; and in Scard and Wife vs. Jackson, reported in a note to the same case, it was held that the name of the holder could be thus inserted after the maturity of the bill. See also Schultz vs. Astley, 2 Bing., N. C., 544. In the case before us the suit is by a bona fide holder for value before maturity, against the acceptor, and the drawer's name was signed in strict accordance with the intention of the parties. We hold that in such a case it makes no difference whether the blank was filled before or after the maturity of the draft.
(Decided 6th December, 1888.)
From these views it follows there was no error of which the appellant is entitled to complain in the rulings of the Court upon the instructions, and the judgment must be affirmed.

Judgment affirmed.